DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 11-14 are all dependent on independent claim 1, which makes reference to a behavior that is an action of the user itself and a behavior that is a user operation to the electrical treatment device. However, claim 1 only identifies these behaviors in the alternative, such that only the action of the user itself or the user operation to the electrical treatment device is necessary to the claim. Because of this, depending on the selected behavior, the alternate behavior lacks antecedent basis in the dependent claims. For example, if the behavior of claim 1 is determined to be the action of the user itself, claims 4 and 12-14 lack antecedent basis. For purposes of examination the examiner will interpret claim 1 such that lines 6-7 read as “wherein the behavior of the user comprises an action of the user itself, an operation by the user to the electrical treatment device, or both”. Corresponding instances throughout the claims will be interpreted similarly.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Office does not consider products that do not have a physical or tangible form, such as a computer program per se, to fall within any of the statutory categories. To overcome this rejection, Applicant may amend claims 9 and 10 to replace “a program” with “a non-transitory computer readable medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0074180 to Heldman et al., hereinafter Heldman.
Regarding claim 1, Heldman teaches an information processing device (para 0073: external device), comprising: a control unit configured to control the information processing device (para 0080: 
Regarding claim 2, Heldman further teaches wherein the electrical treatment device comprises a current generation unit configured to generate a current to be output to an area of a body according to the treatment program via an electrode portion configured to come into contact with the area (para 0105), and the treatment program comprises a parameter for specifying a current waveform (para 0110).
Regarding claim 3, Heldman further teaches wherein in a case that the behavior is an action of the user itself, the behavior information comprises a type of the action of the user and an amount of time or the number of times the action is performed (para 0159).
Regarding claim 4, Heldman further teaches wherein in a case that the behavior is a user operation to the electrical treatment device, the behavior information comprises a type of treatment mode to be specified by the user operation and an amount of time or the number of times the treatment mode has been specified (para 0162).

Regarding claim 6, Heldman further teaches wherein the electrical treatment device comprises a current generation unit configured to generate a current to be output to an area of a body according to the treatment program via an electrode portion configured to come into contact with the area (para 0105), and the treatment program comprises a parameter for specifying a current waveform (para 0110).
Regarding claim 7, Heldman teaches a system (Fig 1-2), comprising: an information processing device (para 0073: external device); and an electrical treatment device that communicates with the information processing device (para 0105), wherein the information processing device comprises a control unit configured to control the information processing device (para 0080: micro-controller/microprocessor) the control unit comprises a tendency determination unit configured to determine a behavior tendency of a user (para 0154-0155) on the basis of behavior information indicating a content of a behavior of a user stored in a storage unit (para 0073), the behavior of the user being an action of the user itself (para 0101) or an operation by the user to the electrical treatment device (para 0045), and the control unit further comprises a program determination unit configured to determine a treatment program for causing the electrical treatment device to perform a treatment content (para 0152) corresponding to the behavior tendency of the user (para 0154), which is a 
Regarding claim 8, Heldman further teaches wherein the electrical treatment device comprises a current generation unit configured to generate a current to be output to an area of a body according to the treatment program via an electrode portion configured to come into contact with the area (para 0105), and the treatment program comprises a parameter for specifying a current waveform (para 0110).
Regarding claim 9, Heldman teaches a program for causing a computer to execute an information processing method (para 0073), wherein the information processing method comprises acquiring behavior information indicating a content of a behavior (para 0073)  of a user of an electrical treatment device (para 0105) and storing the behavior information in a storage unit (para 0090), the behavior of the user being an action of the user itself (para 0101) or an operation by the user to the electrical treatment device (para 0045), and the information processing method further comprises determining a behavior tendency of the user (para 0154-0155), which is a tendency relating to an action of the user itself or a tendency relating to an operation by the user to the electrical treatment device (para 0158), on the basis of the behavior information stored in the storage unit (para 0154), and determining a treatment program for causing the electrical treatment device to perform a treatment content corresponding to the behavior tendency (para 0152).
Regarding claim 10, Heldman further teaches wherein the electrical treatment device comprises a current generation unit configured to generate a current to be output to an area of a body according to the treatment program via an electrode portion configured to come into contact with the area (para 0105), and the treatment program comprises a parameter for specifying a current waveform (para 0110).

Regarding claim 12, Heldman further teaches wherein in a case that the behavior is a user operation to the electrical treatment device, the behavior information comprises a type of treatment mode to be specified by the user operation and an amount of time or the number of times the treatment mode has been specified (para 0162).
Regarding claim 13, Heldman further teaches wherein in a case that the behavior is a user operation to the electrical treatment device, the behavior information comprises a type of treatment mode to be specified by the user operation and an amount of time or the number of times the treatment mode has been specified (para 0162).
Regarding claim 14, Heldman further teaches wherein in a case that the behavior is a user operation to the electrical treatment device, the behavior information comprises a type of treatment mode to be specified by the user operation and an amount of time or the number of times the treatment mode has been specified (para 0162).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/
Examiner, Art Unit 3792                                                                                                                                                                                          
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792